Citation Nr: 1630246	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  16-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for nail/foot fungus of bilateral feet.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with alcoholism.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to November 1986 in the United States Marine Corps and from August 1988 to August 1989 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to service connection for PTSD with alcoholism addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested by Lyme disease for VA compensation purposes.

2.  The evidence is in equipoise as to whether nail/foot fungus of bilateral feet is related to the Veteran's service.

CONCLUSIONS OF LAW

1.  Lyme disease was not incurred in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Resolving all doubt in favor of the Veteran, nail/foot fungus of bilateral feet was incurred during service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, in a letter dated in December 2012, prior to the initial unfavorable adjudication in February 2015, VA advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file, including VA treatment records from the Muskogee VA Medical Center (VAMC) from February 2015 and Little Rock VAMC from October 2000.  All identified private treatment records were sought, but only records from podiatrist M.H.D., DPM, from Mercy Orthopedic Clinic were obtained in relation to the foot fungus claim being decided.  Although the Veteran alleged that he was treated for Lyme disease at Mercy, no such records were obtained, and he was informed that the VA was unable to obtain the records.  He did not provide records of such treatment in response.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, an examination with regard to the foot fungus claim is not of record, but the claim is being allowed so there is no prejudice to the Veteran.  As to the claim for Lyme disease, the Veteran was not provided an examination.  However, the evidence does not establish any in-service event or credible and competent evidence of a current disability.  Accordingly, the Board finds that an examination is not necessary for the Lyme disease claim.  Since VA has obtained all relevant identified records, its duty to assist in this case is satisfied.
II.  Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id. 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Generally, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  A negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A.  Lyme Disease

Initially, the Board notes that Lyme disease is not a recognized chronic disease, nor is it encompassed by a broader listed chronic disability.  38 C.F.R. § 3.309(a).  As Lyme disease is not a recognized chronic disability, service connection based on either the presumption in favor of chronic diseases or continuity of symptomatology are not applicable in this particular case.  Walker, 708 F.3d 1331; 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.

The Veteran filed a claim of service connection for Lyme disease in August 2012.  He claimed that he was bitten by a tick in 1988 but that the disease manifested in 2001.  He claimed he was treated at Mercy Hospital and Northwest Medical Center, University Medical Center, NW Med Clinic, all in Arkansas, and Mayo Clinic Jacksonville, Florida.  As noted above, communications with these facilities yielded no records of treatment or complaints relevant to Lyme disease.  He has also stated that he remembers pulling ticks off of himself while on duty in Connecticut, which he pointed out was where Lyme disease was first discovered.  

The Veteran's STRs do not document any complaints, treatment, or diagnosis related to Lyme disease.  

The post-service evidence fails to demonstrate that the Veteran has received any medical care for Lyme disease.  Indeed, the Veteran has indicated that he has the disease, but the record does not reflect any diagnosis, treatment or findings.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, the medical records do not indicate current Lyme disease.  

The Board has considered the statements of the Veteran and his representative; however, neither party is competent to diagnose Lyme disease, as such a diagnosis is dependent on particular laboratory testing and medical expertise.  Although the Veteran is competent to report findings from doctors that have been told to him, his statements in this regard are refuted by the medical evidence of record, which is negative for the diagnosis.  

On this record, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  The claim is denied.

B.  Nail/foot fungus of Bilateral Feet

The Veteran contends that he developed nail/foot fungus of bilateral feet for the first time shortly after his entrance into service and has experienced ongoing problems thereafter.  He reported that he initially noted the condition in 1988 while in the Navy at Dam Neck Naval Base in Norfolk, Virginia and in Chicago, Illinois.

The Veteran's service treatment records do not show any complaint, treatment, or diagnosis of a nail fungus in service.  However, foot fungus is a disability that is observable through the senses; it does not require medical testing or expertise to recognize that there is a skin problem with the feet.  Thus, the Veteran's statements regarding what he experienced in service are competent.  The Board also finds them credible, as he has been consistent in what he has given for history, which has included experiencing foot fungus in service.

Regarding a current diagnosis, the VA outpatient treatment records do not show a current diagnosis of a nail fungus.  However, a June 2015 report from the Veteran's private podiatrist, M.H.D., DPM, of Mercy Clinic Orthopedics, contains his opinion that the Veteran has onychomycosis, which is as likely as not connected to the Veteran's time in service.  A November 2015 statement from Dr. D. reflects the following:

This is to certify that [the Veteran] was seen in my clinic on 04/07/2015. After discussing [the Veteran]'s health prior to enlisting in the military he has attested that he had no toe or feet issues prior to his enlistment. This statement was verified, by his mother [].

[The Veteran] has stated that he contracted "athletes feet" and eventually onychomycosis. [The Veteran] was exposed to "damp floors, pubIic swimming pools for required swimming qualification" and it the commonly known fact that all recruits share a communal shower. 

I have researched medical journals on this subject and in particular one written by Dr. Ray McClanahan, a podiatrist practicing for over 18 years, and 11 agree with his analysis "Fungal toenail infection usually follows fungal infection of your feet. Some of the most significant factors causing fungal toenail infections are exposure to damp floors, public swimming pools, gyms, or public showers." In discussing this issue with [the Veteran], his mother, and researching the causes and symptoms of onychomycosis, it is my professional opinion, it is as least as likely as not that his onychomycosis is directly caused by his time in the service.

A November 2015 letter from the Veteran's mother contains her statement that prior to service in the Marine Corps he never had or suffered from foot fungus, athlete's feet, toe nail fungus or other foot-related issues.  Further, she stated that shortly after his Marine training, she noticed his feet and toenails were not looking well. 

In short, the Veteran has a present disability of nail/foot fungus of bilateral feet, problems consistent with this condition were reportedly observed by his mother only after he began service, and the current disability has been related to service by a medical professional.  

In this case, the Board finds that the Veteran's nail/foot fungus of bilateral feet are related to his military service.  In reaching that conclusion, the Board finds the observation of nail/foot fungus type problems of bilateral feet noted by his mother to be significant.  Of equal value is that there is no lay or medical evidence of record to contradict the podiatrist's opinion, which was based on all the pertinent facts and included a reason for the conclusion reached.  As such, entitlement to service connection for nail/foot fungus of bilateral feet is warranted.


ORDER

Service connection for Lyme disease is denied.

Service connection for nail/foot fungus of bilateral feet is granted.


REMAND

Additional development is needed as to the PTSD claim.  The basis of the Veteran's claim of service connection for PTSD is that he experienced a stressor during tow gunner training from September 30, 1986, to November 22, 1986, at Camp Pendleton.  He reports that a young marine demonstrating an anti-tank shoulder-fired missile during a nighttime training was mangled and severely injured while demonstrating the gun while the Veteran watched.  He stated that the image of this incident haunts him.  The available service treatment records and service personnel records do not document the alleged incidents.  VA issued two Formal Findings in June 2014 and again in February 2015, which note that the Veteran did not submit sufficient information to send a request to the Joint Service Records Research Center (JSRRC) to corroborate the stressor.  These findings specifically note that the Veteran did not give a 60 day window for the request.  Review of the record shows that the RO has denied the Veteran's claim of service connection for PTSD in large part on the basis that the record contains no credible supporting evidence that the Veteran's claimed in-service stressor occurred.  

A recent case issued by the Court of Appeals for Veterans Claims required VA to submit to the JSRRC multiple requests for records of a stressor event, each request encompassing a different 60-day period, to cover the relevant period.  See Gagne v. McDonald, 27 Vet. App. 397 (2015).  Notably, the Veteran claims the stressor happened during his short service in the United States Marine Corps, which was from July 1986 to November 1986.  He has also specified that it happened sometime between September 30, 1986, to November 22, 1986 - a 60 day period.  Therefore, a request must be sent to JSRRC to determine whether the stressor can be corroborated based on these dates.

In regard to current disability, the Veteran has admitted that he has not been treated for PTSD but has described what he believes are symptoms of PTSD related to the aforementioned incident in service.  He is competent to describe his symptoms.  If the stressor is verified, an examination should be performed to determine whether PTSD or any other psychiatric disorder is related to the in-service stressor.  In service connection claims, VA examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's service personnel records.

2.  Attempt to corroborate the Veteran's claimed stressor by submitting to the JSRRC a request encompassing the time from September 30, 1986, to November 22, 1986, and any other time during which the Veteran was stationed at Camp Pendleton, in 60 day increments.  

3.  If the stressor is verified, schedule the Veteran for a VA mental disorders examination to determine the nature of any acquired psychiatric disability to include PTSD, and to obtain an opinion as to whether such is possibly related to service.  All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disability is related to service. 

If PTSD is diagnosed, the examiner should list all stressful events contributing to that diagnosis. 

A rationale for all opinions expressed should be provided.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


